Citation Nr: 1507148	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  09-48 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to April 12, 2012, and in excess of 70 percent thereafter, for the Veteran's depression. 

2.  Entitlement to a rating in excess of 20 percent for right knee injury residuals with instability and degenerative joint disease. 

3.  Entitlement to a rating in excess of 10 percent for post-operative right knee scar residuals. 

4.  Entitlement to special monthly compensation based on the need for regular aid and attendance.



REPRESENTATION

Appellant represented by:	George J. Singley, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.  The appellant is the Veteran's sister and his custodian.

As was noted in the prior remand of April 2011, an April 2007 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) established service connection for right knee instability; assigned a 20 percent evaluation for that disability; effectuated the award as of October 19, 2006; and denied increased evaluations for the Veteran's migraine headaches and post-operative right knee scar residuals.  In June 2007, the Appellant submitted a notice of disagreement (NOD) with the denial of increased evaluations for the Veteran's migraine headaches and right knee post-operative scar residuals.  In July 2007, the Appellant submitted a NOD with the initial evaluation assigned for the Veteran's right knee instability.  In October 2007, the RO established service connection for depression; assigned a 10 percent evaluation for that disability; and effectuated the award as of July 17, 2007.  In March 2008, the RO increased the evaluation for the Veteran's migraine headaches from 10 to 30 percent and effectuated the award as of October 19, 2006.  In April 2008, the RO issued a statement of the case (SOC) to the Appellant which addressed the issues of the initial evaluations for the Veteran's right knee instability and depression and an increased evaluation for his migraine headaches.  In April 2008, the Appellant submitted an Appeal to the Board (VA Form 9) from the initial evaluations of the Veteran's right knee instability and depression and the denial of an increased evaluation for his migraine headaches.  

The December 2008 rating decision denied special monthly compensation based on aid and attendance.  In July 2009, the Veteran submitted a NOD with the denial of special monthly compensation based on the need for regular aid and attendance.  In November 2009, the RO, in pertinent part, increased the initial evaluation for the Veteran's depression from 10 to 50 percent and recharacterized his service connected right knee instability as right knee injury residuals with instability and degenerative joint disease evaluated as 20 percent disabling.  In December 2009, the RO issued a SOC to the Appellant which addressed the issue of special monthly compensation based on the need for regular aid and attendance.  In December 2009, the Appellant submitted an Appeal to the Board (VA Form 9) from the denial of special monthly compensation based on the need for regular aid and attendance.  

In response to a December 2009 supplemental statement of the case, the custodian indicated that the appeal was withdrawn with respect to all issues except the aid and attendance matter.  The withdrawal was submitted with the substantive appeal for the aid and attendance issue, and was in accordance with the criteria set forth in 38 C.F.R. § 20.204 as the withdrawal was requested by the appellant, included the name of the Veteran, the claim number, and a statement as to the issues that were withdrawn.  Withdrawals filed at the agency of original jurisdiction are effective upon receipt.  38 C.F.R. § 20.204(b)(2) (2014).   

In July 2010 the Veteran and the appellant testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is contained in the claims file.

As the July 2010 hearing was conducted over two years after the written notice to the Appellant of the April 2007 and the March 2008 rating decisions, the Board found that the hearing transcript could not be considered a timely notice of disagreement as to the issue of an increased evaluation for the Veteran's migraine headaches.  However, it did constitute a timely notice of disagreement as to the issues of the evaluations of the Veteran's depression and right knee injury residuals with instability and degenerative joint disease given that the hearing was conducted within one year of the November 2009 rating decision.  38 C.F.R. §§ 20.204(c), 20.302.  

An April 2011 Board decision dismissed the Veteran's claim for an increased rating for migraine headaches and remanded the remaining issues.  The agency of original jurisdiction was to issue a statement of the case to the appellant and her accredited representative addressing the issues of the Veteran's entitlement to an initial evaluation in excess of 50 percent for his depression; an evaluation in excess of 20 percent for his right knee injury residuals including instability and degenerative joint disease; and an evaluation in excess of 10 percent for his post-operative right knee scar residuals.  The RO conducted additional development and then issued a supplemental statement of the case in May 2014 concerning those claims and the special monthly compensation issue.  The appellant thereafter submitted statements later in June 2014 and in July 2014 that can be considered as correspondence containing the necessary information to constitute a substantive appeal as to these issues.  See 38 C.F.R. § 20.202 (2014); see also Archbold v. Brown, 9 Vet. App. 124, 132-33 (1996) (holding that the issuance of a Statement of the Case was not an absolute requirement for the acceptance of a Substantive Appeal).  The Board finds that the fact that the appellant received a supplemental statement of the case instead of a statement of the case amounts to no more than harmless error and results in no prejudice to her, given the fact that the supplemental statement of the case embodies the corrective action taken to remedy the procedural defect caused by not furnishing a statement of the case for the increased rating claims in response to the notice of disagreement. Accordingly, the Board properly has jurisdiction of the increased rating claims.

In July 2014 the appellant signed a VA Form 21-22a appointing the attorney identified on the cover page of this decision as her representative.  This form indicates that the appellant put no limitations on the attorney's representation.  The Board notes that the file contains a fee agreement signed by the appellant and her attorney in July 2014.  A hand written note on the agreement could be interpreted to indicate that the appellant wished to put some limitations on the attorney's representation.  However, since the VA Form 21-22a indicates no limitation, currently there is no limitation to the attorney's representation of the appellant before VA.  If the appellant wishes to place any limitations on the representation she must submit a new VA Form 21-22a which contains a description of such limitation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In early July 2014, subsequent to a May 2014 supplemental statement of the case (SSOC), the Veteran was provided a VA medical examination of his right knee disabilities and additional VA treatment records were added to VBMS.  The Veteran's claim was then certified to the Board later in July 2014 without RO consideration of this newly obtained evidence, which included references to the Veteran's mental state and information relevant to the claim for aid and attendance, and issuance of an SSOC.  Regrettably, the Veteran's claims must be remanded to the RO for consideration of the VA examinations and issuance of an SSOC.  38 C.F.R. § 19.37.

The Veteran's updated VA treatment records should be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records and associate them with the Veteran's claims file.

2.  When any additional development has been completed, readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue an appropriate supplemental statement of the case which considers all evidence not previously considered by the AOJ, to include the July 2014 VA examination report and VA treatment records added to VBMS in July 2014.  Then afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




